                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
AZIZ GILLIARD,                 :
                               :
          Petitioner,          :    Civ. No. 16-2188 (NLH)
                               :
     v.                        :    OPINION
                               :
STEVEN JOHNSON,                :
THE ATTORNEY GENERAL FOR THE :
STATE OF NEW JERSEY,           :
                               :
          Respondents.         :
______________________________:

APPEARANCES:
Aziz Gilliard, No. 645782/707412-C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

John J. Santoliquido
Atlantic County Prosecutor’s Office
4997 Unami Boulevard
Mays Landing, NJ 08330
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Aziz Gilliard (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, has filed a petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).   ECF No. 1.   By

order of the Court, ECF No. 2, Respondents Steven Johnson and

the Attorney General for the State of New Jersey (“Respondents”)

filed an answer to the Petition (the “Answer”), ECF No. 7.

Petitioner filed a reply to the Answer (the “Reply”).   ECF No.

                                1
12.   The Petition is ripe for disposition.   For the reasons

stated below, the Petition will be denied.

      I.   BACKGROUND

      In an unreported opinion affirming Petitioner’s conviction

and sentence, the New Jersey Superior Court, Appellate Division,

on direct appeal, provided the following summary of the factual

background of Petitioner’s case:

           Evidence at trial disclosed that shortly
           before midnight on June 18, 2006, after a
           father’s day barbecue, Kawan Hill was shot in
           the head at close range and killed in a
           courtyard of the Stanley Holmes Village
           housing complex in Atlantic City (Village).
           Uniformed officers Brian Hurley and Charles
           Heintz were on foot patrol that evening when
           they heard “several shots” and ran in the
           direction of the shots. Heintz testified that
           he heard roughly eight shots in total:      a
           single shot followed by a volley of three or
           four additional shots, then a second such
           volley.

           . . .

           Once at the scene, the officers discovered a
           large gathering of people standing around a
           body, which lay in a pool of blood. One person
           at the scene said that he saw two men flee
           immediately   after   the   shooting.   Police
           recovered multiple shell casings and unfired
           bullets, including three .45 shell casings and
           two live .45 rounds, a .40 caliber shell
           casing, and a bullet fragment from a .38
           caliber bullet.

State v. Gilliard, Indictment No. 07-01-0239, 2011 WL 3364406,

at *2 (N.J. Sup. Ct. App. Div. Aug. 5, 2011).    Immediately

following the shooting, officers apprehended two potential

                                   2
suspects who had fled the scene, but it was determined that

neither had been the shooter.    Id.

      During the course of the investigation, Delisha DeBerry was

identified as an eyewitness to the shooting.        Id. at *3.

Detective Michael Mattioli interviewed DeBerry, “who was

reluctant to talk about the events, expressing concern about

being considered a snitch.”    Id.       She eventually, however, gave

a recorded statement recounting the events that led to the

shooting:

            She said that, following an argument among
            several men playing dice, “Aziz” pulled out a
            gun and fired it into the air. Aziz then shot
            Hill in the head, with DeBerry standing less
            than three feet away. DeBerry told Detective
            Mattioli that she had known Aziz for roughly
            six months. She described him as having a
            missing front tooth and a tattoo with the
            initials D.O.M. on his right hand. DeBerry
            also told the detective that she knew Aziz's
            brother Fuquan and knew where Aziz lived.
            Finally, DeBerry told Mattioli that she also
            knew that Aziz had previously been in prison
            and that he had been released roughly eighteen
            months before this incident. She identified
            defendant's gun as an automatic, not a
            revolver.

Id.

Once Detective Mattioli obtained DeBerry’s statement, he

prepared a photo array, containing photos of Petitioner and five

other individuals, and arranged for an officer with no knowledge

of the case to present the array to DeBerry.        Id.

            Later that same day, [Sergeant Clark] Manley

                                     3
           met DeBerry at the prosecutor's office and
           showed her the six photographs, one at a time.
           After viewing all six of the photographs,
           DeBerry asked to see them a second time. The
           photos were re-numbered, randomly re-shuffled
           and individually shown to her again. After
           seeing the photos a second time, DeBerry
           identified two men: defendant and a person
           named Marcus Hunt, who was in jail at the time
           of the shooting. When Mattioli asked DeBerry
           why she now indicated that there were two
           shooters, he noticed that she appeared nervous
           and shook, and she told him that she was afraid
           and did not want to be a witness. DeBerry then
           pointed to defendant's photo and stated that
           he was the sole shooter. Prior to trial, the
           court conducted a Wade hearing and determined
           that DeBerry's identification of defendant was
           admissible.

Id.

      A warrant was issued for Petitioner’s arrest in August 2006

based on DeBerry’s statement.    Id. at *6.    In September 2006,

law enforcement executed search warrants at the homes of

Petitioner’s mother and girlfriend that revealed that Petitioner

“sometimes stayed at both locations.”    Id.    Petitioner was not

at either residence when the warrants were executed.      Id.   Law

enforcement circulated wanted posters with Petitioner’s name and

photograph and a local paper published an article stating that

the prosecutor’s office was searching for the defendant in

connection with a homicide.    Id.

      Petitioner was not apprehended until September 12, 2007

when he was arrested on a weapons charge using an alias in

Baltimore, Maryland.   Id.   Baltimore police ran a fingerprint

                                     4
analysis that revealed Petitioner’s identity and the outstanding

New Jersey arrest warrant.   Id.   Petitioner was indicted on

charges of (1) first-degree murder, N.J.S.A. § 2C:11-3a(1)(2);

(2) second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. § 2C:39-4a; (3) third-degree unlawful

possession of a weapon, N.J.S.A. § 2C:39-5b; (4) fourth-degree

aggravated assault, N.J.S.A. § 2C:12-1b(4); (5) third-degree

endangering of an injured victim, N.J.S.A. § 2C:12-1.2; and (6)

second-degree possession of a weapon by a convicted person,

N.J.S.A. § 2C:39-7.   ECF No. 7-18.

     Petitioner was transferred from Maryland to New Jersey for

trial pursuant to the Interstate Agreement on Detainers (IAD),

N.J.S.A. § 2A:159A-1 to -15.   Gilliard, 2011 WL 3364406, at *6.

A bifurcated trial was held in September 2009.     Id.

     Shortly before trial, Petitioner sought a continuance to

procure two witnesses.   Id. at *8.    Once of those witnesses was

Maurice Pettway, who gave a statement to law enforcement, nearly

two years after the shooting, in which he stated that Petitioner

did not shoot Hill and only shot into the air three times.      Id.

Pettway identified Hassan Irizarry as the shooter.    Id.

Nevertheless, “Pettway refused to appear to testify despite

acknowledging that he had been subpoenaed to do so.”     Id.

     At trial, the State called several eyewitnesses to the

shooting, many of whom recanted the statements they had given to

                                   5
police.   DeBerry was one of the witnesses who recanted,

testifying “that she ‘blanked out’ right after the shooting and,

after passing out, was taken to the hospital.”     Id. at *3.

DeBerry additionally testified that she lied about Petitioner

being the shooter.   Id.   DeBerry’s recorded statement was

admitted at trial as a prior inconsistent statement.     Id. at *4.

      Sharif Whitlock also testified at trial, but he did not

recant his statement.   Id. at *5.    Sharif testified that

           he did not actually see defendant shoot Hill,
           but that he turned immediately after hearing
           a shot and saw defendant standing next to Hill
           with his arm extended and what he believed to
           be an automatic handgun in his hand. He
           testified that he saw Hill grab his head after
           being shot. Whitlock also testified that
           various other people then started shooting,
           but only after defendant shot Hill. He
           admitted that he had fired at defendant
           following the shooting of Hill, and that
           defendant and another man, Hassan Irizarry,
           fired their guns as they fled the scene.
           Whitlock testified that he was drunk and high
           at the time of the events. Like other
           witnesses, he also acknowledged that he did
           not want to testify and was present only
           because he had been subpoenaed.

Id.

      The jury acquitted Petitioner of the charge of murder but

convicted him of the lesser-included offense of aggravated

manslaughter.   ECF No. 7-19.   The jury also convicted Petitioner

on the charges of fourth-degree aggravated assault, second-

degree possession of a weapon for an unlawful purpose; fourth


                                  6
degree aggravated assault; and second-degree certain persons not

to have any weapons.    Id. 1   Petitioner was sentenced to a thirty-

year term of imprisonment, subject to the No Early Release Act,

N.J.S.A. § 2C:43-7, for aggravated manslaughter 2 and a

consecutive ten-year term on the certain persons not to have a

weapon offense.   Id.

     Petitioner filed an appeal of his conviction and sentence

in the New Jersey Superior Court, Appellate Division.      ECF No.

7-20.   The Appellate Division affirmed his conviction on August

5, 2011, Gilliard, 2011 WL 3364406, and the New Jersey Supreme

Court denied certification on March 14, 2012, ECF No. 7-22.

     Petitioner thereafter filed a petition for post-conviction

relief (the “PCR Petition”), which was denied on the record on

May 9, 2013.   ECF Nos., 7-17, 7-26.     Petitioner appealed the

denial of his PCR Petition to the Appellate Division, who

affirmed the Superior Court’s decision on July 17, 2015.      State

v. Gilliard, A-0476-13T4, 2014 WL 10100161 (N.J. Sup. Ct. App.

Div. July 17, 2015).    Petitioner filed a petition for

certification to the New Jersey Supreme Court, which was denied




1    The charge of endangering an injured victim was dismissed
at trial by motion of the State. Gilliard, 2011 WL 3364406, at
*6.

2    The aggravated assault and unlawful possession of a weapon
charges merged with aggravated manslaughter for sentencing
purposes. ECF No. 7-19.
                                    7
on November 16, 2015.    ECF No. 7-32.

     Petitioner filed the instant § 2254 petition on April 10,

2016.   ECF No. 1.   Petitioner raises the following grounds for

relief:

     1. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to grant a new trial when the trial court gave
        a flight instruction thereby interjecting highly
        prejudicial facts that denied him a fair trial in
        violation of the Fifth and Fourteenth Amendments of
        the United States Constitution.

     2. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to grant a new trial when the trial court
        failed to grant a continuance to allow the defense an
        opportunity to produce a key witness.

     3. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to grant a new trial when the trial court
        admitted the out-of-court identification of the
        defendant by a witness in a highly suggestive
        environment.

     4. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to hold an evidentiary hearing to determine
        whether trial counsel provided ineffective assistance
        when he failed to call Zack Duncan, who was an
        eyewitness to the crime and would have exonerated
        Petitioner, to testify.

     5. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to hold an evidentiary hearing to determine
        whether trial counsel provided ineffective assistance
        when he failed to present a witness who would have
        affirmatively supported a third-party guilt defense.

     6. Petitioner is entitled to issuance of a writ of habeas
        corpus vacating his conviction because the state court
        failed to hold an evidentiary hearing to determine

                                  8
       whether trial counsel provided ineffective assistance
       when he failed to discuss the ramifications associated
       with the decision whether or not Petitioner should
       have testified on his own behalf.

ECF No. 1, at 6-14.

     Respondents filed an answer to the Petition arguing that

Petitioner’s claims are meritless.   ECF No. 7.

I.    STANDARD OF REVIEW

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States. See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).   A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim

presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.   If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions. See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).   If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state


                                 9
court’s decision as follows:

          An application for a writ of habeas corpus on
          behalf of a person in custody pursuant to the
          judgment of a State court shall not be granted
          with respect to any claim that was adjudicated
          on the merits in State court proceedings
          unless the adjudication of the claim –

          (1)   resulted in a decision that was contrary
                to,   or    involved   an    unreasonable
                application   of,   clearly   established
                Federal law, as determined by the Supreme
                Court of the United States; or

          (2)   resulted in a decision that was based on
                an unreasonable determination of the
                facts in light of the evidence presented
                in the State court proceeding . . . .

28 U.S.C. § 2254(d).   The statute is clear.   If a claim has been

adjudicated on the merits in state court, 3 this Court has “no

authority to issue the writ of habeas corpus unless the [state

court’s] decision ‘was contrary to, or involved an unreasonable

application of, clearly established Federal Law, as determined


3    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009)(quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                10
by the Supreme Court of the United States,’ or ‘was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.’” Parker v. Matthews,

567 U.S. 37, 40 (2012) (quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court. See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.” Williams v. Taylor, 529 U.S.

362, 412 (2000).   A court must look for “the governing legal

principle or principles set forth by the Supreme Court at the

time the state court renders its decision.” Lockyer v. Andrade,

538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does not

constitute ‘clearly established Federal law, as determined by

the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.” Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

                                11
Williams, 529 U.S. at 405–06.      Under the “ ‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.” Williams, 529 U.S. at 413.      “[A]n unreasonable

application of federal law,” however, “is different from an

incorrect application of federal law.” Harrington v. Richter,

562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at 410).

     II.   DISCUSSION

           a. Flight Instruction

     In his first ground for habeas relief, Petitioner claims

that his federal due process rights were violated by the trial

court’s provision of a flight charge to the jury.      Petitioner

contends that the charge was not supported by the facts of the

case and “reveal[ed] otherwise not known other crimes evidence

about the Petitioner to the jury.”      ECF No. 1, at 6.

     At the close of evidence, the trial court instructed the

jury as follows:

           Now, there has been evidence and testimony in
           this case from which you may infer that the
           defendant may have fled shortly after the
           commission of the offense.     The defendant
           denies any flight.   The question is whether
           defendant may have fled after the commission
           of the crime is a question of fact for you.
           Mere departure from a place where a crime has
           been committed does not constitute flight.

                                   12
          If you find that the defendant fearing that an
          accusation or arrest would be made against him
          on the charge involved in the indictment took
          refuge in flight for the purpose of evading
          the accusation or arrest on that charge, then
          you may consider such flight in connection
          with all the other evidence in the case as an
          indication of proof of consciousness of guilt.
          Flight may only be considered as evidence of
          consciousness of guilt if you should determine
          that defendant’s purpose in leaving the area
          was to evade accusation or arrest for the
          offense charged in the indictment.

          If after a consideration of all the evidence,
          and you’ve heard evidence about this, such as
          I recall, and again your memory is what
          controls, that the defendant was interviewed
          shortly after the incident in Atlantic County;
          then search warrants were issued for his
          mother’s house, and his girlfriend’s house,
          and then defendant was then in contact with an
          officer in Baltimore, Maryland and gave an
          another name; all of those things can be taken
          into account, okay.    And after you consider
          all of those things, if you find that the
          defendant fearing an accusation or arrest
          would be made on this charge took refuge in
          flight to evade that accusation or arrest,
          then you may consider the flight with all the
          other evidence in the case as an indication or
          proof of consciousness of guilt.     It is for
          you to decide whether or not all the evidence
          on this issue shows a consciousness of guilt
          and a weight to be given such evidence in light
          of all the evidence in the case.

ECF No. 7-14, at 102-03.   Defense counsel objected to the

charge, arguing that there was no evidence presented that

Petitioner was evading arrest for the murder of Hill.   ECF No.

7-12, at 35.   Petitioner challenged the flight charge on direct

appeal to the Appellate Division, who held that the charge was

                                13
fully supported by the record.   Gilliard, 2011 WL 3364406, at

*6-8.

     The Supreme Court has made clear that “the fact that [a

jury] instruction was allegedly incorrect under state law is not

a basis for habeas relief.” Duncan v. Morton, 256 F.3d 189, 203

(3d Cir. 2001)(quoting Estelle v. McGuire, 502 U.S. 62, 71-72

(1991)).   For an incorrect jury instruction to warrant habeas

relief, the instruction must have “by itself so infected the

entire trial [such] that the resulting conviction violates due

process.” Id. (quoting Henderson v. Kibbe, 431 U.S. 145, 154

(1977)).   It is not enough that the instruction is merely

“undesirable, erroneous, or even universally condemned.”     Id.

     To determine the effect of an allegedly erroneous jury

instruction on the validity of a petitioner’s conviction, courts

cannot judge the instruction “in artificial isolation,” but must

consider it “in the context of the overall charge.” Cupp v.

Naughten, 414 U.S. 141, 146-47 (1973).

     Petitioner is not entitled to habeas relief on this ground

as the Appellate Division’s decision was neither unreasonable

nor contrary to well-established federal law.   Petitioner points

to no Supreme Court precedent that prohibits the use of a flight

charge where it is supported by the evidence.   Indeed, it is

well established in both New Jersey and in federal court that

“[e]vidence of a defendant’s flight after a crime has been

                                 14
committed is admissible to prove his consciousness of guilt.”

United States v. Green, 25 F.3d 206, 210 (3d Cir. 1994)

(alteration in original)(quoting United States v. Pungitore, 910

F.2d 1084, 1151 (3d Cir. 1990)); State v. Ingram, 951 A.2d 1000,

1014 (N.J. 2008).   And, even if the charge was given in error it

was not sufficiently egregious to constitute a violation of his

federal due process rights.   Accordingly, relief on this claim

is denied.

          b. Continuance to Procure Witness

     Petitioner next asserts that the trial court’s denial of

his request for a continuance to produce Maurice Pettway as a

witness deprived him of his rights under the Compulsory Process

Clause.

     Shortly before trial was scheduled to begin, Petitioner

moved to adjourn trial to enable counsel to procure two

allegedly key witnesses.   ECF No. 7-4, at 4.   One of those

witnesses was Pettway, who Petitioner claims “had previously

given a statement to the Atlantic County Prosecutor’s officer

that he witnessed the crime and that it was another individual

by the name of Hassan Irizarry who was the perpetrator of the

crime.” ECF No. 1, at 8.   The trial court denied the motion for

several reasons. ECF No. 7-4.   First, the trial court noted that

the matter was pending pursuant to the Interstate Agreement

Detainer (“IAD”), which imposed a deadline by which trial needed

                                15
to occur. Id. at 14-15.   Prior to this motion, Petitioner had

refused to waive the IAD. Id.    The trial court also voiced

concern that witnesses were being intimidated not to testify and

that to prolong trial would prolong the “mental anguish” for

those witnesses. Id. at 16-18.

     Petitioner’s counsel continued to search for Pettway to

arrange for his testimony and a subpoena was issued for him to

appear.   Gilliard, 2011 WL 3364406, at *9.    Pettway acknowledged

the subpoena but refused to comply.    Id.   The trial court

granted an afternoon adjournment of trial to produce Pettway but

defense counsel was not successful.    Id.

     On direct appeal, the Appellate Division rejected this

claim. Id. at *8-11.   The panel held that the trial court did

not abuse its discretion in denying the motion for an

adjournment, noting that Pettway’s statement “was so at odds

with facts established by unimpeachable evidence that it could

not have been credited by the jury.” Id. at 10-11.     Moreover,

the Appellate Division noted that a short adjournment of trial

was permitted to assist with the production of Pettway, but

Pettway still refused to appear. Id.

     The Sixth Amendment of the United States Constitution

guarantees “the criminally accused the right to offer testimony

of favorable witnesses and ‘to have compulsory process for

obtaining witnesses in his favor.’” United States v. Cruz-

                                 16
Jimenez, 977 F.2d 95, 100 (3d Cir. 1992)(quoting U.S. Const.

Amend. VI); see also   Washington v. Texas, 388 U.S. 14, 19

(1967).   “The Compulsory Process clause protects the

presentation of the defendant’s case from unwarranted

interference by the government, be it in the form of an

unnecessary evidentiary rule, a prosecutor’s misconduct, or an

arbitrary ruling by the trial judge.” Gov’t of V.I. v. Mills,

956 F.2d 443, 445 (3d Cir. 1992).

     A defendant’s rights under the Compulsory Process clause

are not, however, absolute. Id.    A defendant may only prevail on

a claim for violation of the Compulsory Process clause where he

can show: “(1) he was deprived of the opportunity to present

evidence in his favor; (2) the excluded testimony would have

been material and favorable to his defense; and (3) the

deprivation was arbitrary or disproportionate to any legitimate

evidentiary or procedural purposes.” Cruz-Jimenez, 977 F.2d at

100; see also Washington, 388 U.S. at 23 (holding that the state

denied defendant his right to compulsory process where it

“arbitrarily denied him the right to put on the stand a witness

who was physically and mentally capable of testifying to events

that he had personally observed, and whose testimony would have

been relevant and material to the defense”).

     The Appellate Division’s decision was neither contrary to

nor a reasonable application of this established federal

                                  17
precedent.    First, the trial court’s denial of Petitioner’s

motion for an adjournment did not deprive him of calling Pettway

as a witness at trial — Pettway himself refused to appear

despite acknowledging the subpoena issued for his testimony.

     Second, the testimony Petitioner alleges Pettway would have

offered was directly contrary to the facts that had been

established by unimpeachable evidence at trial and, therefore,

was not material and favorable to Petitioner.      For example,

Pettway stated that the victim was shot on the right side of his

head.    However, the medical examiner testified that the autopsy

showed the fatal bullet entered the left rear of the victim’s

head.    Also, Pettway stated that the shooting occurred between

9:00 p.m. and 9:30 p.m. whereas police testimony established the

shooting occurred around midnight.    Gilliard, 2011 WL 3364406,

at *8.

         Finally, the trial court did not act arbitrarily in

denying the motion for an adjournment.       The trial was proceeding

under an IAD which required the trial to take place before a

certain date.    An adjournment would have required an extension

of the IAD, to which Petitioner had previously refused to

consent.    Accordingly, Petitioner is denied habeas relief on

this claim.

            c. Out of Court Identification

     Petitioner next claims that he is entitled to habeas relief

                                 18
based on the trial court’s admission at trial of DeBerry’s out-

of-court identification of him as the shooter.   Petitioner

argues that the procedure used by law enforcement was

impermissibly suggestive and violated the Attorney General of

New Jersey’s guidelines for eyewitness identifications.

     As set forth in the Appellate Division’s decision,

DeBerry’s eyewitness identification was conducted as follows:

          At the Wade hearing in this case, [Detective]
          Mattioli testified that in compliance with the
          Attorney    General’s   Guidelines  on   photo
          lineups, he had Sergeant Manley be the photo
          lineup    administrator    “because   he   was
          unfamiliar with the case.” Mattioli. . . then
          told DeBerry that they were “trying to
          identify the person that did this” and that
          there was “a series of photographs that
          Sergeant Manley’s going to show you to see if
          you can make such an identification.” If she
          identified one of the people, she should let
          Manley know. Mattioli numbered each photo on
          the back before giving the six to Manley,
          after which Manley showed them individually to
          DeBerry.   When she asked to see them again,
          Manley first gave them back to Mattioli, who
          reordered and renumbered them, and then
          returned them to Manley with instructions to
          repeat the process.      A short time later,
          Manley   informed   Mattioli   that  she   had
          identified two people.

          Mattioli then entered the room where the
          identification was taking place and asked
          DeBerry why he had not told them that there
          was a second shooter, after which “she became
          very nervous physically, grasping her hands,
          rubbing her—rubbing her hands, looking at the
          ground.   She was shaking . . . .”     DeBerry
          then said she was scared, and when Mattioli
          asked why she said that she did not want to be
          a witness. Mattioli then held up both of the

                               19
          signed photos and, indicating the photo of
          Hunt, told her that he could not have been
          present.    After that, DeBerry identified
          defendant as the only shooter.

Gilliard, 2011 WL 3364406, at *11.

     Petitioner alleges that the identification procedure

utilized was impermissibly suggestive because the identification

was not properly memorialized in accordance with the New Jersey

Attorney General’s Guidelines on photo lineup procedures. ECF

No. 1, at 9-10.   Petitioner raised this claim on direct appeal,

and it was rejected by the Appellate Division:

          Here, in finding the identification reliable,
          the trial court analyzed the facts of the
          matter   specifically   as  Manson   requires,
          determining that DeBerry was focused on events
          as the result of defendant’s prior shot into
          the air, from her vantage point she had an
          opportunity to view what was taking place, she
          had accurately described the defendant’s
          physical     appearance    prior     to    the
          identification,     and    she     made    the
          identification within a short time of the
          events at issue.     We find no error in his
          analysis.

Id. at *12.

     In Simmons v. United States, 390 U.S. 377, 384 (1968), the

Supreme Court held that a conviction based on an out-of-court

photographic identification will be set aside only if “the

photographic identification procedure was so impermissibly

suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.”    Indeed, even if a photographic


                                  20
identification procedure is suggestive, a reviewing court must

ask whether “whether under the ‘totality of the circumstances’

the identification was reliable even though the confrontation

procedure was suggestive. Neil v. Biggers, 409 U.S. 188, 199

(1972).   The Supreme Court has set forth certain factors to

consider in making that determination, including: “the

opportunity of the witness to view the criminal at the time of

the crime, the witness’ degree of attention, the accuracy of the

witness’ prior description of the criminal, the level of

certainty demonstrated by the witness at the confrontation, and

the length of time between the crime and the confrontation.”

Id. at 199-200; see also Manson v. Brathwaite, 432 U.S. 98, 114

(1977).

     Petitioner raises two arguments as to why DeBerry’s out-of-

court identification should not have been admitted: (1) it was

not properly memorialized in accordance with the Attorney

General Guidelines and (2) “one of the officers confront[ed] Ms.

DeBerry that she picked an individual that could not have been

at the scene.”   Petitioner cannot obtain relief under his first

theory because a violation of State procedure is insufficient to

show that his federal rights were violated. See Estelle, 502

U.S. at 71-72.

     Moreover, the Appellate Division’s decision affirming the

admission of the identification was neither unreasonable nor

                                21
contrary to any established federal law.    The trial court held a

hearing pursuant to United States v. Wade, 388 U.S. 218 (1967)

to determine whether DeBerry’s identification of Petitioner was

admissible at trial.   After hearing testimony from the officer

that conducted the identification procedure and the

investigating detective, the trial court ruled the

identification was admissible. ECF No. 7-3, at 34-82.    The

Appellate Division affirmed that ruling, holding that the trial

court properly applied the factors set forth by the Supreme

Court in Neil and Manson.

     The fact that Sergeant Mattioli told DeBerry that one of

the people she identified as a shooter was in prison does not

render the identification inadmissible.    An inquiry into the

reliability of an identification is based on the totality of the

circumstances. Neil, 409 U.S. at 199.   DeBerry identified

Petitioner as the shooter before she was told one of the people

in the photo lineup could not have been present at the shooting.

Moreover, DeBerry had accurately described Petitioner’s physical

appearance prior to identifying him as the shooter, she made the

identification within a short time after the shooting occurred,

and she had been present at the scene and observed the shooting

as it unfolded.   These factors demonstrate that the

identification was reliable, and the procedure utilized was not

impermissibly suggestive.   Accordingly, habeas relief is denied

                                22
on this claim.

           d. Ineffective Assistance of Counsel

      Finally, Petitioner brings three claims asserting

ineffective assistance of counsel. 4   The Sixth Amendment of the

United States Constitution provides: “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to have

the Assistance of Counsel for his defense.” U.S. Const. amend.

VI.   The Supreme Court has recognized that “the right to counsel

is the right to the effective assistance of counsel.”

Strickland v. Washington, 466 U.S. 668, 686 (1984)(quoting

McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)).     A showing

of ineffective assistance of counsel requires two components to

succeed. Id. at 687.   The two requisite proofs are as follows:

(1) a defendant must show that counsel’s performance was

deficient; and (2) the defendant must show prejudice. Id.    The

analysis is underpinned by an understanding that counsel’s role

is to ensure the production of a reliably just result with the


4    Petitioner frames each of his ineffective assistance of
counsel claims as seeking relief based on the trial court’s
failure to hold an evidentiary hearing. However, because such
claims are based on state law, they are not cognizable on a
motion pursuant to § 2254. Estelle, 502 U.S. at 66 (observing
that “federal habeas corpus relief does not lie for errors of
state law” (quoting Lewis v. Jeffers, 497 U.S. 764, 780
(1990))). Nevertheless, because Petitioner brings this motion
pro se and the Court must construe pro se pleadings liberally,
United States v. Otero, 502 F.3d 331, 334 (3d Cir. 2007), the
Court will construe the claims are seeking relief because of
ineffective assistance of counsel.
                                23
adversarial process of trial.    Id.

     When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness. Id. at 688.    Hence, [j]udicial scrutiny of

counsel’s performance must be highly deferential.” Id. at 689.

To combat the natural tendency for a reviewing court to

speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.” Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015)(quoting Lockhart v. Fretwell,

506 U.S. 364, 372 (1993)).    Thus, when reviewing for an

ineffective assistance of counsel, “a court must indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Woods, 135 S. Ct.

at 1375 (quoting Strickland, 466 U.S. at 689); cf. United States

v. Chronic, 466 U.S. 648, 659 (1984) (holding that courts may

presume deficient performance and resulting prejudice if a

defendant “is denied counsel at a critical stage of his trial”).

     Because Petitioner's ineffective assistance of counsel

claims are raised through a § 2254 petition, federal “review

must be ‘doubly deferential’ in order to afford ‘both the state

court and the defense attorney the benefit of the doubt.’”

Woods, 135 S. Ct. at 1376 (quoting Burt v. Titlow, 134 S. Ct.

                                 24
10, 13 (2013)); see also Cullen, 563 U.S. at 190 (“[R]eview of

the [State] Supreme Court's decision is thus doubly

deferential.”); Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(“[D]oubly deferential judicial review applies to a Strickland

claim evaluated under the § 2254(d)(1) standard . . . .”);

Yarborough, 541 U.S. at 6 (“Judicial review of a defense

attorney ... is therefore highly deferential––and doubly

deferential when it is conducted through the lens of federal

habeas.”).    Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel's actions were reasonable.    The question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.”    Harrington, 562 U.S. at

105.

       As to proving prejudice under Strickland, “actual

ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the

defendant affirmatively prove prejudice.” Id., 466 U.S. at 693.

To succeed on this proof, a defendant must show “a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.”    Hinton v.

Alabama, 134 S. Ct. 1081, 1088 (2014) (quoting Padilla v.

Kentucky, 559 U.S. 356, 366 (2010)).    A reasonable probability

is a probability which sufficiently undermines confidence in the

outcome of the trial. Strickland, 466 U.S. at 694.

                                 25
                 i. Failure to Call Zach Duncan as a Witness

        Petitioner first claims that his counsel was ineffective

for failing to call Zack Duncan, apparently an eyewitness to the

shooting, at trial. ECF No. 1, at 11.     Petitioner alleges that,

at some point prior to trial, Duncan sent Petitioner a letter

which stated:

             A yo Brother Abdul Aziz, I don’t know you that
             well   but   I  was   taken   too   [sic]  the
             prosecutor’s office and they ask me about a
             murder of Bosheed who was my best friend. They
             said they was told I DJ that night but I told
             them nothing even though I did DJ that night.
             I saw you at my DJ Table when shots went off.
             I no [sic] you didn’t do it young man, I just
             didn’t want to talk to them.

ECF No. 7-24, at 122.     The letter is undated. Id.   Petitioner

claims that his counsel was constitutionally deficient by not

interviewing Duncan or calling him at trial.

     The PCR Court rejected this claim, explaining that it is

clear from the letter that Duncan did not want to testify and

that to not use the letter did not “come close in [his] view to

establishing anything under Strickland.” ECF No. 7-17, at 16.

The Appellate Division affirmed, determining that the letter was

nothing more than a “bald allegation” because it was unsupported

by any affidavit or certification from Duncan that he would have

testified in accordance with the letter or that counsel did not,

in fact, investigate the letter. Gilliard, 2014 WL 10100161, at

*4-5.

                                  26
     Petitioner has failed to demonstrate how he was prejudiced

by counsel’s action.    Demonstrating prejudice under Strickland

“requires more than just a ‘conceivable’ likelihood of a

different result.” Grant v. Lockett, 709 F.3d 224, 235 (3d Cir.

2013).   Where a petitioner’s ineffective assistance claim is

based on the alleged failure to call a witness, he cannot merely

speculate as to how the witness would have testified at trial.

Duncan v. Morton, 256 F.3d at 201-02.      He must present a sworn

statement as to the witness’s proposed testimony. See id.;

Tolentino v. United States, 2014 WL 3844807, at *3 (D.N.J. July

31, 2014) (“Here, Tolentino’s failure to include a sworn

statement regarding the nature of [the witness’s] proposed

testimony is fatal to making a prima facie showing of

prejudice.”).    Petitioner has not presented any sworn statement

or testimony from Duncan as to what his testimony would have

been at trial.    Absent such evidence, Petitioner cannot meet the

Strickland prejudice requirement.      Accordingly, Petitioner is

denied habeas relief on this claim.

                ii. Failure to Call Sharif Whitlock at Trial

     Petitioner next claims that his counsel was ineffective by

not calling Sharif Whitlock as a witness at trial in support of

a theory of third-party guilt.    Petitioner alleges, without

support, that Whitlock would have testified in accordance with

his police-recorded statement that he was present when the crime

                                  27
was committed and “that he and others were armed and began

shooting at each other after the first shot rang out.” ECF No.

1, at 12.    Petitioner argues that “[t]his is significant because

the victim in this case was shot and it could have potentially .

. . been a bullet from Whitlock’s gun or the others along with

him that could have caused the death of the victim.” Id.

     Based on the Court’s review of this record, this claim is

unexhausted. 5   Section 2254(b)(1)(A) requires that a state

prisoner “exhaust[] the remedies available in the courts of the

State” before seeking habeas relief in federal court.    A claim

is exhausted once it has been “fairly presented” at each level

of established state court review. Holloway v. Horn, 355 F.3d

707, 714 (3d Cir. 2004).    Petitioner did not claim that his

counsel was ineffective for not calling Whitlock at any level of

state review and instead brought a similar claim that his

counsel was ineffective by not arguing that Whitlock was the

actual perpetrator of the crime. ECF No. 7-24, at 36; ECF No. 7-

28, at 36.

     Thus, the Court is presented with a “mixed petition.”      When




5    Respondents did not raise exhaustion as a defense in their
Answer. A district court may, however, raise the issue of
exhaustion sua sponte. See Granberry v. Greer, 481 U.S. 129,
133 (1987); Mastrosimone v. N.J. Dep’t of Corrs., No. 14-1710,
2015 WL 4638246, at *3 (D.N.J. Aug. 4, 2015); Nicoloudakis v.
Bocchini, No. 13-2009, 2015 WL 4392638, at *4 (D.N.J. July 15,
2015).
                                 28
confronted with a mixed petition, a district court has four

options: “(1) stay the petition pending the outcome of state

proceedings; (2) allow the petitioner to delete the unexhausted

claims and proceed on the exhausted claims; (3) dismiss the

petition without prejudice as unexhausted; or (4) deny the

unexhausted claims on the merits under 28 U.S.C. § 2254(b)(2).”

Barr v. Warden of N.J. State Prison, No. 15-5797, 2016 WL

589675, at *4 (D.N.J. Feb. 11, 2016); see also Mahoney v.

Bostel, 366 F. App’x 368, 371 (3d Cir. 2010).    The Court will

deny this unexhausted claim on the merits.

      Petitioner’s counsel cannot be found ineffective for not

calling Whitlock at trial because Whitlock did in fact testify

at trial as one of the State’s witnesses. ECF No. 7-10, at 29-

69.   Whitlock testified that while there were a number of people

shooting at the time, Petitioner was the one that shot the

victim in the head. Id. at 31-33.    And, defense counsel cross-

examined him, specifically asking questions regarding the number

of people that were shooting at the time. Id. at 54-56.

Accordingly, this claim is denied.

             iii. Failure to Advise Petitioner of his Right to
                  Testify

      Finally, Petitioner claims that his counsel was ineffective

because he did not discuss with Petitioner “the ramifications of

either testifying or not testifying on his own behalf.” ECF No.


                                29
1, at 14.    Petitioner asserts that during trial, the trial court

asked whether Petitioner had been advised of his right to

testify and he answered in the affirmative. Id.      However,

Petitioner claims the trial court never determined whether his

choice not to testify was knowing and voluntary and that it was

not. Id.

     Petitioner did not testify at trial.      It appears that due

to some confusion over whether or not Pettway would testify, a

formal hearing was not held to ensure that Petitioner’s decision

not to testify was knowing and voluntary. ECF No. 7-11, at 22.

Once the trial court realized that nothing had been put on the

record regarding Petitioner’s right to testify, the following

colloquy occurred:

            THE COURT: I’m sorry. In light of all the
            confusion previously, I didn’t put on the
            record that your client does not want to
            testify. I mean, you discussed it with him,
            --

            [DEFENSE COUNSEL]:    Yes.

            THE COURT: -- correct? Mr. Gilliard?

            (Whereupon, the Defendant is nodding his head
            in the affirmative.)

            THE COURT:   He is nodding his head in the
            affirmative.   Didn’t you discuss with him
            whether or not you want the charge?

            [DEFENSE COUNSEL]:    I do want the charge.

            THE COURT:   Is that correct, Mr. Gilliard?

            MR GILLIARD:   Yes.

                                   30
          THE COURT: So he just said to me “yes” and is
          nodding his head.

ECF No. 7-11 at 22-23.

     The PCR Court rejected this claim, noting that the decision

was strategic and “it was probably a very good decision because

the prosecutor would’ve just harped on all those things that he

had going against him and they would not have inured to his

benefit by testifying.” ECF No. 7-17, at 18.     The Appellate

Division agreed and held that the colloquy at trial was

sufficient to confirm Petitioner’s waiver was knowing and

voluntary.

     The Appellate Division’s decision was not unreasonable.

Petitioner clearly indicated at trial that he wished to waive

his right to testify and that his counsel had discussed what

that waiver meant with him.    That exchange was sufficient to

protect Petitioner’s rights.    See United States v. Leggett, 162

F.3d 237, 247 (3d Cir. 1998)(“As long as it is clear that

defense counsel has informed the defendant of the right to

testify and the defendant understands that right, a district

court has no reason to intervene.”).     The voluntariness of

Petitioner’s decision not to testify is further confirmed by his

request for a jury charge on his right not to testify at trial

and the presumption of innocence.     The request for that charge

demonstrates that Petitioner made a strategic decision and


                                 31
intended to rely on the presumption of innocence by not

testifying at trial.     Petitioner cannot now claim that decision

was not voluntary.

     Moreover, Petitioner has failed to show how he was

prejudiced by his counsel’s alleged failure to properly advise

him on his right to testify — he offers no details of his

testimony nor does he even allege that he would have taken the

stand.     Absent these details, Petitioner is not entitled to any

relief on this claim.

     III. CERTIFICATE OF APPEALABILITY

     The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).     This

Court will deny a certificate of appealability because jurists

of reason would not find it debatable that dismissal of the

Petition is correct.

     IV.    CONCLUSION

     For the above reasons, the § 2254 habeas petition will be

denied and a certificate of appealability will not issue.     An

appropriate Order follows.

Dated: February 11, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  32
